DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 are pending.
Claim(s) 1-20 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/27/2022 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 06/27/2022.
Claims 1-2, 5, and 15 are amended. Accordingly, the amended claims are being fully considered by the examiner.




Double Patenting
Duplicate Claim Warning
Claim 9:
Applicant is advised that should claim 1 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 9 recites the limitation “wherein the acquiring unit is configured to acquire, from a controller of the machine tool, the state information indicating the operational state of the motor configured to drive the shaft of the machine tool” that is already claimed in the parent claim 1.

Claim 12:
Applicant is advised that should claim 5 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 12 recites the limitation “wherein the acquiring state information comprises acquiring by the acquiring unit from a controller of the machine tool indicating the operational state of the motor configured to drive the shaft of the machine tool” that is already claimed in the parent claim 5.





















	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.
Claim limitation invokes treatment under 35 U.S.C. 112(f):
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“acquiring unit” in claims 1, 9, 15.
“judging unit” in claim 1 and 15.
“notifying unit” in claim 4 and 18.

The claim limitations as described above uses generic placeholders for performing the claimed function such that the generic placeholders are modified by functional language as discussed below:
the generic placeholder “acquiring unit” is modified by the functional language “configured to acquire” in claims 1, 9, and 15.
the generic placeholder “judging unit” is modified by the functional language “configured to… judge that the machine tool has an abnormality” in claims 1 and 15.
the generic placeholder “notifying unit” is modified by the functional language “configured to… provide notification” in claims 4 and 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“acquiring unit” being interpreted to cover the corresponding structure described in the specification paragraph 24: “The signal processing unit 34 is connected to the sensor 30 and the storage unit 32. This signal processing unit 34 includes a processor such as a CPU (Central Processing Unit) or MPU (Micro Processing Unit). By the processor executing the diagnostic program stored in the storage unit 32, the signal processing unit 34 functions as an acquiring unit 40, a judging unit 42, and a notifying unit 44.”
“judging unit” being interpreted to cover the corresponding structure described in the specification paragraph 24: “The signal processing unit 34 is connected to the sensor 30 and the storage unit 32. This signal processing unit 34 includes a processor such as a CPU (Central Processing Unit) or MPU (Micro Processing Unit). By the processor executing the diagnostic program stored in the storage unit 32, the signal processing unit 34 functions as an acquiring unit 40, a judging unit 42, and a notifying unit 44.”
“notifying unit” being interpreted to cover the corresponding structure described in the specification paragraph 24: “The signal processing unit 34 is connected to the sensor 30 and the storage unit 32. This signal processing unit 34 includes a processor such as a CPU (Central Processing Unit) or MPU (Micro Processing Unit). By the processor executing the diagnostic program stored in the storage unit 32, the signal processing unit 34 functions as an acquiring unit 40, a judging unit 42, and a notifying unit 44.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

35 U.S.C. 112 (f) is not invoked for limitations reciting sufficient structure:
Examiner notes that:
Claims 1 and 15 use the terms “a sensor” and “a storage unit” reciting sufficient structures, and thus, for these terms, 35 U.S.C. 112(f) is not invoked.
Claims 3, 10-11, 13-14, 17, and 19 use the term “hydrostatic bearing” reciting sufficient structure, and thus, for this term, 35 U.S.C. 112(f) is not invoked.












Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1:
	Claim 1 recites “wherein the judging unit is configured to upon receiving an output of the physical quantity from the sensor, by comparing between one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor and the state information acquired by the acquiring unit from the controller of the machine tool, when the state information acquired by the acquiring unit is not within the normal range of the state information from among the plurality of normal ranges of the state information corresponding to the value of the physical quantity detected and measured by the sensor, judge that the machine tool has an abnormality” in lines 15-22. 
	The limitation “one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor” describes, state information is “selected” according to the output of the physical quantity from the sensor. 
However, the specification doesn’t disclose, “one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor.” The specification doesn’t describe selection of state information according to the output of the physical quantity from the sensor.
Specification paragraph 26 describes, “The judging unit 42 judges whether the machine tool 12 has an abnormality. Upon receiving the physical quantity output from the sensor 30, this judging unit 42 reads the normal range corresponding to the value of the physical quantity measured by this sensor 30 from the storage unit 32, and makes a comparison between the read normal range and the state information acquired by the acquiring unit 40 from the controller 14” such the specification describes judging unit 42 reads the normal range corresponding to the value of the physical quantity measured by this sensor 30 from the storage unit 32. However, the specification doesn’t describe selection of state information according to the output of the physical quantity from the sensor.
One of the ordinary skilled in the art, based on the description in the specification, will not understand selection of state information according to the output of the physical quantity from the sensor. Based on the description of the specification, one of the ordinary skilled in the will understand that  judging unit 42 reads the normal range corresponding to the value of the physical quantity measured by this sensor 30 from the storage unit 32.

The limitation “when the state information acquired by the acquiring unit is not within the normal range of the state information from among the plurality of normal ranges of the state information corresponding to the value of the physical quantity detected and measured by the sensor, judge that the machine tool has an abnormality” describes, in broadest reasonable interpretation, the state information “from any instances” (i.e.; online or offline) is used in the comparison step before judgment of the abnormality. 
However, the specification doesn’t disclose, the state information “from any instances” (i.e.; online or offline) is used in the comparison step before judgment of the abnormality. The specification describes, in the comparison, state information “at the time of the actual control by the controller 14” is used.
Specification paragraph 26 describes, “Specifically, the judging unit 42 judges whether the machine tool 12 has an abnormality according to whether the state information indicating the operational state at the time of the actual control by the controller 14 is within the normal range corresponding to the measured value of the physical quantity indicating the environment of the machine tool 12.” However, the specification doesn’t describe the state information “from any instances” (i.e.; online or offline) is used in the comparison step before judgment of the abnormality.
One of the ordinary skilled in the art, based on the description in the specification, will not understand the state information “from any instances” (i.e.; online or offline) is used in the comparison step before judgment of the abnormality. Based on the description of the specification, one of the ordinary skilled in the art will understand that in the comparison, state information “at the time of the actual control by the controller 14” is used.
	Appropriate correction is required.


Claim 5:
	Claim 5 recites “wherein the judging unit is configured to upon receiving an output of the physical quantity from the sensor, by comparing between one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor and the state information acquired by the acquiring unit from the controller of the machine tool, when the state information acquired by the acquiring unit is not within the normal range of the state information from among the plurality of normal ranges of the state information corresponding to the value of the physical quantity detected and measured by the sensor, judge that the machine tool has an abnormality” in lines 11-18. 
	The limitation “one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor” describes, state information is “selected” according to the output of the physical quantity from the sensor. 
However, the specification doesn’t disclose, “one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor.” The specification doesn’t describe selection of state information according to the output of the physical quantity from the sensor.
Specification paragraph 26 describes, “The judging unit 42 judges whether the machine tool 12 has an abnormality. Upon receiving the physical quantity output from the sensor 30, this judging unit 42 reads the normal range corresponding to the value of the physical quantity measured by this sensor 30 from the storage unit 32, and makes a comparison between the read normal range and the state information acquired by the acquiring unit 40 from the controller 14” such the specification describes judging unit 42 reads the normal range corresponding to the value of the physical quantity measured by this sensor 30 from the storage unit 32. However, the specification doesn’t describe selection of state information according to the output of the physical quantity from the sensor.
One of the ordinary skilled in the art, based on the description in the specification, will not understand selection of state information according to the output of the physical quantity from the sensor. Based on the description of the specification, one of the ordinary skilled in the will understand that  judging unit 42 reads the normal range corresponding to the value of the physical quantity measured by this sensor 30 from the storage unit 32.

The limitation “when the state information acquired by the acquiring unit is not within the normal range of the state information from among the plurality of normal ranges of the state information corresponding to the value of the physical quantity detected and measured by the sensor, judge that the machine tool has an abnormality” describes, in broadest reasonable interpretation, the state information “from any instances” (i.e.; online or offline) is used in the comparison step before judgment of the abnormality. 
However, the specification doesn’t disclose, the state information “from any instances” (i.e.; online or offline) is used in the comparison step before judgment of the abnormality. The specification describes, in the comparison, state information “at the time of the actual control by the controller 14” is used.
Specification paragraph 26 describes, “Specifically, the judging unit 42 judges whether the machine tool 12 has an abnormality according to whether the state information indicating the operational state at the time of the actual control by the controller 14 is within the normal range corresponding to the measured value of the physical quantity indicating the environment of the machine tool 12.” However, the specification doesn’t describe the state information “from any instances” (i.e.; online or offline) is used in the comparison step before judgment of the abnormality.
One of the ordinary skilled in the art, based on the description in the specification, will not understand the state information “from any instances” (i.e.; online or offline) is used in the comparison step before judgment of the abnormality. Based on the description of the specification, one of the ordinary skilled in the art will understand that in the comparison, state information “at the time of the actual control by the controller 14” is used.
	Appropriate correction is required.

Claim 15:
	Claim 15 recites “wherein the judging unit is configured to upon receiving an output of the physical quantity from the sensor, by comparing between one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor and the state information acquired by the acquiring unit from the controller of the machine tool, when the state information acquired by the acquiring unit is not within the normal range of the state information from among the plurality of normal ranges of the state information corresponding to the value of the physical quantity detected and measured by the sensor, judge that the machine tool has an abnormality” in lines 17-24. 
The limitation “one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor” describes, state information is “selected” according to the output of the physical quantity from the sensor. 
However, the specification doesn’t disclose, “one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor.” The specification doesn’t describe selection of state information according to the output of the physical quantity from the sensor.
Specification paragraph 26 describes, “The judging unit 42 judges whether the machine tool 12 has an abnormality. Upon receiving the physical quantity output from the sensor 30, this judging unit 42 reads the normal range corresponding to the value of the physical quantity measured by this sensor 30 from the storage unit 32, and makes a comparison between the read normal range and the state information acquired by the acquiring unit 40 from the controller 14” such the specification describes judging unit 42 reads the normal range corresponding to the value of the physical quantity measured by this sensor 30 from the storage unit 32. However, the specification doesn’t describe selection of state information according to the output of the physical quantity from the sensor.
One of the ordinary skilled in the art, based on the description in the specification, will not understand selection of state information according to the output of the physical quantity from the sensor. Based on the description of the specification, one of the ordinary skilled in the will understand that  judging unit 42 reads the normal range corresponding to the value of the physical quantity measured by this sensor 30 from the storage unit 32.

The limitation “when the state information acquired by the acquiring unit is not within the normal range of the state information from among the plurality of normal ranges of the state information corresponding to the value of the physical quantity detected and measured by the sensor, judge that the machine tool has an abnormality” describes, in broadest reasonable interpretation, the state information “from any instances” (i.e.; online or offline) is used in the comparison step before judgment of the abnormality. 
However, the specification doesn’t disclose, the state information “from any instances” (i.e.; online or offline) is used in the comparison step before judgment of the abnormality. The specification describes, in the comparison, state information “at the time of the actual control by the controller 14” is used.
Specification paragraph 26 describes, “Specifically, the judging unit 42 judges whether the machine tool 12 has an abnormality according to whether the state information indicating the operational state at the time of the actual control by the controller 14 is within the normal range corresponding to the measured value of the physical quantity indicating the environment of the machine tool 12.” However, the specification doesn’t describe the state information “from any instances” (i.e.; online or offline) is used in the comparison step before judgment of the abnormality.
One of the ordinary skilled in the art, based on the description in the specification, will not understand the state information “from any instances” (i.e.; online or offline) is used in the comparison step before judgment of the abnormality. Based on the description of the specification, one of the ordinary skilled in the art will understand that in the comparison, state information “at the time of the actual control by the controller 14” is used.
	Appropriate correction is required.



Claims 2-4 and 9-11:
	Based on their dependencies in claim 1, claims 2-4 and 9-11 also include same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-4 and 9-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 6-8 and 12-14:
	Based on their dependencies in claim 5, claims 6-8 and 12-14 also include same deficiencies as claim 5; therefore, for the same reasons as described above in claim 5, claims 6-8 and 12-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 16-20:
	Based on their dependencies in claim 15, claims 16-20 also include same deficiencies as claim 15; therefore, for the same reasons as described above in claim 15, claims 16-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.



















Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
-Unclear limitations:
Claim 1:
	Claim 1 recites in the following limitation, “wherein the judging unit is configured to upon receiving an output of the physical quantity from the sensor, by comparing between one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor and the state information acquired by the acquiring unit from the controller of the machine tool, when the state information acquired by the acquiring unit is not within the normal range of the state information from among the plurality of normal ranges of the state information corresponding to the value of the physical quantity detected and measured by the sensor, judge that the machine tool has an abnormality.”
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.	
The transition phrases make the limitation unclear, because after reciting “upon receiving,” the claim recites “by comparing” and then recites “when.” The order of the operations described by the limitation is not clear.
It’s not clear from the description of the specification how the “one of the plurality of normal ranges of the state information” are selected, because specification describes, “a comparison between the read normal range and the state information acquired by the acquiring unit 40 from the controller 14.”
Further claim describes, “one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor” and “the state information acquired by the acquiring unit from the controller of the machine tool” are compared with each other. However, it’s not clear what selection of normal ranges of the state information according to the output of the physical quantity from the sensor are used in the comparison. Applicant’s specification describes, comparison between  “the read normal range” and “the state information acquired by the acquiring unit 40 from the controller 14,” where the normal range corresponding to the value of the physical quantity measured by this sensor 30 is read from the storage unit 32 such that only one normal range is read.
Further the connection between “an output of the physical quantity from the sensor” and “one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor” is not clear. Claim describes, the sensor can detect and measure a physical quantity indicating an environment of the machine tool. However, it’s not clear if “an output of the physical quantity from the sensor” includes the “detected and measured physical quantity.”
Further, it’s not clear, if “state information” used is the state information acquired anytime or only during the control operation by the controller.
	Applicant’s specification ¶23 and ¶26 describe: “For example, in a case where the physical quantity detected by the sensor 30 is temperature and the state information detected by the controller 14 is the frequency characteristic of the motor 22, a normal range (upper limit value and lower limit value) for the frequency characteristic of the motor 22 is stored in the storage unit 32 for each of a plurality of temperature values.”….“The judging unit 42 judges whether the machine tool 12 has an abnormality. Upon receiving the physical quantity output from the sensor 30, this judging unit 42 reads the normal range corresponding to the value of the physical quantity measured by this sensor 30 from the storage unit 32, and makes a comparison between the read normal range and the state information acquired by the acquiring unit 40 from the controller 14. Specifically, the judging unit 42 judges whether the machine tool 12 has an abnormality according to whether the state information indicating the operational state at the time of the actual control by the controller 14 is within the normal range corresponding to the measured value of the physical quantity indicating the environment of the machine tool 12.”
	Applicant’s specification ¶33-¶34 describes: “At step S1, the acquiring unit 40 acquires the frequency characteristic of the motor 22 from the controller 14 and proceeds to step S2. At step S2, the judging unit 42 reads the normal range of the frequency characteristic of the motor 22 corresponding to the temperature value measured by the sensor 30, from the storage unit 32, and proceeds to step S3. At step S3, the judging unit 42 judges whether the frequency characteristic of the motor 22 acquired at step S1 is within the normal range read from the storage unit 32.”….“if the frequency characteristic of the motor 22 is not within the normal range, the process proceeds to step S4, and the notifying unit 44 provides notification about the possibility of an abnormality related to the shaft 20, and then the diagnostic process ends. On the other hand, if the frequency characteristic of the motor 22 is within the normal range, the diagnostic process ends without proceeding to step S4.”
	For the examination purpose, the above described limitation is construed as, 
	“wherein the judging unit is configured to, upon receiving an output from the sensor  including the physical quantity detected and measured by  the sensor, 
	read, from the storage unit, the normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor, 
	 compare the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor  and the state information acquired by the acquiring unit from the controller of the machine tool, and 
	based on the comparison, judge that the machine tool has the abnormality when the state information acquired by the acquiring unit during an actual control by the controller is not within the read normal range of the state information  corresponding to the value of the physical quantity detected and measured by the sensor.”
	
	Appropriate correction is required.

Claim 4:
	Claim 4 recites in the following limitation, “a notifying unit configured to, when the machine tool is judged to have an abnormality, provide notification that there is a possibility that the machine tool has an abnormality.”
	There is insufficient antecedent basis for the limitation “an abnormality” and “judged” in the claim.
	Further it’s not clear, if the machine tool already judged to have “the abnormality” then how the notification is sent stating that “there is a possibility of an abnormality” (i.e.; it has been determined that there is a possibility of an abnormality rather than determining that an abnormality already been exist).
	Applicant’s specification ¶30 describes: “Upon receiving the abnormality signal from the judging unit 42, this notifying unit 44 provides a warning message for an abnormality related to the shaft 20, such as “there is a possible abnormality around the shaft 20 of the XX”, for example.”
	For the examination purpose, the above described limitation is construed as, 
	“a notifying unit configured to, upon receiving a signal from the judging unit indicating that  the machine tool  has the abnormality, provide a notification indicating that  it is  possible that the machine tool has [[an]] the abnormality.”
	Appropriate correction is required.

Claim 5:
	Claim 5 recites in the following limitation, 
	“reading, from a storage unit configured to store a plurality of normal ranges of the state information including a normal range of the state information corresponding to each of a plurality of values of a physical quantity indicating an environment of the machine tool; and”
	“when the state information is not within the normal range corresponding to a value of the physical quantity detected and measured by a sensor, judging that the machine tool has an abnormality, wherein the judging unit is configured to upon receiving an output of the physical quantity from the sensor, by comparing between one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor and the state information acquired by the acquiring unit from the controller of the machine tool, when the state information acquired by the acquiring unit is not within the normal range of the state information from among the plurality of normal ranges of the state information corresponding to the value of the physical quantity detected and measured by the sensor, judge that the machine tool has an abnormality.”
	
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The limitation “reading, from a storage unit configured to store a plurality of normal ranges of the state information including a normal range of the state information corresponding to each of a plurality of values of a physical quantity indicating an environment of the machine tool; and” is not clear, because it’s not clear what is “read” from the storage unit. 
Punctuation “,” (i.e.; comma) is missing between “from a storage unit configured to store a plurality of normal ranges of the state information” and “a normal range of the state information corresponding to each of a plurality of values of a physical quantity indicating an environment of the machine tool”.
In the phrase “the state information corresponding to each of a plurality of values of a physical quantity indicating an environment of the machine tool,” it’s not clear if “indicating an environment of the machine tool” refers to the “state information” or the “physical quantity.”
There is insufficient antecedent basis for the limitation “the judging unit” in the claim.
Further, the limitation starts with “wherein the judging unit is configured to,” but claim 5 is a method claim and steps of the claim start with “acquiring,” “reading,” and “judging.” Thus the phrase “wherein the judging unit is configured to,” is erroneous and is inconsistent with the other terms of the other steps. 
The transition phrases make the limitation unclear, because after reciting “upon receiving,” the claim recites “by comparing” and then recites “when.” The order of the operations described by the limitation is not clear.
It’s not clear from the description of the specification how the “one of the plurality of normal ranges of the state information” are selected, because specification describes, “a comparison between the read normal range and the state information acquired by the acquiring unit 40 from the controller 14.”
Further claim describes, “one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor” and “the state information acquired by the acquiring unit from the controller of the machine tool” are compared with each other. However, it’s not clear what selection of normal ranges of the state information according to the output of the physical quantity from the sensor are used in the comparison. Applicant’s specification describes, comparison between  “the read normal range” and “the state information acquired by the acquiring unit 40 from the controller 14,” where the normal range corresponding to the value of the physical quantity measured by this sensor 30 is read from the storage unit 32 such that only one normal range is read.
Further the connection between “an output of the physical quantity from the sensor” and “one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor” is not clear. Claim describes, the sensor can detect and measure a physical quantity indicating an environment of the machine tool. However, it’s not clear if “an output of the physical quantity from the sensor” includes the “detected and measured physical quantity.”
Further, it’s not clear, if “state information” used is the state information acquired anytime or only during the control operation by the controller.
	Applicant’s specification ¶23 and ¶26 describe: “For example, in a case where the physical quantity detected by the sensor 30 is temperature and the state information detected by the controller 14 is the frequency characteristic of the motor 22, a normal range (upper limit value and lower limit value) for the frequency characteristic of the motor 22 is stored in the storage unit 32 for each of a plurality of temperature values.”….“The judging unit 42 judges whether the machine tool 12 has an abnormality. Upon receiving the physical quantity output from the sensor 30, this judging unit 42 reads the normal range corresponding to the value of the physical quantity measured by this sensor 30 from the storage unit 32, and makes a comparison between the read normal range and the state information acquired by the acquiring unit 40 from the controller 14. Specifically, the judging unit 42 judges whether the machine tool 12 has an abnormality according to whether the state information indicating the operational state at the time of the actual control by the controller 14 is within the normal range corresponding to the measured value of the physical quantity indicating the environment of the machine tool 12.”
	Applicant’s specification ¶33-¶34 describe: “At step S1, the acquiring unit 40 acquires the frequency characteristic of the motor 22 from the controller 14 and proceeds to step S2. At step S2, the judging unit 42 reads the normal range of the frequency characteristic of the motor 22 corresponding to the temperature value measured by the sensor 30, from the storage unit 32, and proceeds to step S3. At step S3, the judging unit 42 judges whether the frequency characteristic of the motor 22 acquired at step S1 is within the normal range read from the storage unit 32.”….“if the frequency characteristic of the motor 22 is not within the normal range, the process proceeds to step S4, and the notifying unit 44 provides notification about the possibility of an abnormality related to the shaft 20, and then the diagnostic process ends. On the other hand, if the frequency characteristic of the motor 22 is within the normal range, the diagnostic process ends without proceeding to step S4.”
	For the examination purpose, the above described limitation is construed as, 
	“reading, from a storage unit configured to store a plurality of normal ranges of the state information,  a normal range of the state information corresponding to each of a plurality of values of a physical quantity, wherein the physical quantity is detected and measured by a sensor and indicates  an environment of the machine tool; and”	
	“when the state information is not within the read normal range corresponding to [[a]] the value of the physical quantity detected and measured by [[a]] the sensor, judging by a judging unit that the machine tool has an abnormality, wherein, by the judging unit , upon receiving an output from the sensor  including the physical quantity detected and measured by  the sensor, 
	reading, from the storage unit, the normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor, 
	comparing  the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor 
and the state information acquired by the acquiring unit from the controller of the machine tool, 
	and based on the comparison, judging that the machine tool has the abnormality when the state information acquired by the acquiring unit during an actual control by the controller is not within the read normal range of the state information  corresponding to the value of the physical quantity detected and measured by the sensor.”
	
	Appropriate correction is required.

Claim 8:
	Claim 8 recites in the following limitation, “when the machine tool is judged to have an abnormality, providing notification that there is a possibility that the machine tool has an abnormality.”
	There is insufficient antecedent basis for the limitation “an abnormality” and “judged” in the claim.
	Further it’s not clear, if the machine tool already judged to have “the abnormality” then how the notification is sent stating that “there is a possibility of an abnormality” (i.e.; it has been determined that there is a possibility of an abnormality rather than determining that an abnormality already been exist).
	Applicant’s specification ¶30 describes: “Upon receiving the abnormality signal from the judging unit 42, this notifying unit 44 provides a warning message for an abnormality related to the shaft 20, such as “there is a possible abnormality around the shaft 20 of the XX”, for example.”
	For the examination purpose, the above described limitation is construed as, 
	“upon receiving a signal from the judging unit indicating that the machine tool has the abnormality, providing a notification indicating that  it is  possible that the machine tool has [[an]] the abnormality.”
	Appropriate correction is required.

Claim 9:
	Claim 9 recites in the following limitation, “wherein the acquiring unit is configured to acquire, from a controller of the machine tool, the state information indicating the operational state of the motor configured to drive the shaft of the machine tool.”
	There is insufficient antecedent basis for the limitation “a controller” in the claim.
	For the examination purpose, the above described limitation is construed as, 
	“wherein the acquiring unit is configured to acquire, from [[a]] the controller of the machine tool, the state information indicating the operational state of the motor configured to drive the shaft of the machine tool.”
	Appropriate correction is required.


Claim 11:
	Claim 11 recites in the following limitation, “wherein the state information includes a first type of characteristic of a motor, and the sensor is configured to measure a physical quantity indicating an environment of a second type of characteristic of the machine tool different than the first type of characteristic” in lines 2-4. 
	There is insufficient antecedent basis for the limitation “a motor,” “measure a physical quantity,” “an environment”  in the claim.
	For the examination purpose, the above described limitation is construed as, 
	“wherein the state information includes a first type of characteristic of [[a]] the motor, and the sensor is configured to measure [[a]] the physical quantity indicating [[an]] the environment of a second type of characteristic of the machine tool different than the first type of characteristic.”
	Appropriate correction is required.

Claim 12:
	Claim 12 recites in the following limitation, “wherein the acquiring state information comprises acquiring by the acquiring unit from a controller of the machine tool indicating the operational state of the motor configured to drive the shaft of the machine tool.”
	There is insufficient antecedent basis for the limitation “a controller” in the claim.
	For the examination purpose, the above described limitation is construed as, “wherein the acquiring state information comprises acquiring the state information by the acquiring unit from the controller of the machine tool indicating the operational state of the motor configured to drive the shaft of the machine tool.”
	Appropriate correction is required.

Claim 14:
	Claim 14 recites in the following limitation, “wherein the state information includes a first type of characteristic of a motor, and the sensor is configured to measure a physical quantity indicating an environment of a second type of characteristic of the machine tool different than the first type of characteristic” in lines 2-4. 
	There is insufficient antecedent basis for the limitation “a motor,” “measure a physical quantity,” “an environment”  in the claim.
	For the examination purpose, the above described limitation is construed as, 
	“wherein the state information includes a first type of characteristic of [[a]] the motor, and the sensor is configured to measure [[a]] the physical quantity indicating [[an]] the environment of a second type of characteristic of the machine tool different than the first type of characteristic.”
	Appropriate correction is required.

Claim 15:
	Claim 15 recites in the following limitation, “wherein the judging unit is configured to upon receiving an output of the physical quantity from the sensor, by comparing between one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor and the state information acquired by the acquiring unit from the controller of the machine tool, when the state information acquired by the acquiring unit is not within the normal range of the state information from among the plurality of normal ranges of the state information corresponding to the value of the physical quantity detected and measured by the sensor, judge that the machine tool has an abnormality.”
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.	
The transition phrases make the limitation unclear, because after reciting “upon receiving,” the claim recites “by comparing” and then recites “when.” The order of the operations described by the limitation is not clear.
It’s not clear from the description of the specification how the “one of the plurality of normal ranges of the state information” are selected, because specification describes, “a comparison between the read normal range and the state information acquired by the acquiring unit 40 from the controller 14.”
Further claim describes, “one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor” and “the state information acquired by the acquiring unit from the controller of the machine tool” are compared with each other. However, it’s not clear what selection of normal ranges of the state information according to the output of the physical quantity from the sensor are used in the comparison. Applicant’s specification describes, comparison between  “the read normal range” and “the state information acquired by the acquiring unit 40 from the controller 14,” where the normal range corresponding to the value of the physical quantity measured by this sensor 30 is read from the storage unit 32 such that only one normal range is read.
Further the connection between “an output of the physical quantity from the sensor” and “one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor” is not clear. Claim describes, the sensor can detect and measure a physical quantity indicating an environment of the machine tool. However, it’s not clear if “an output of the physical quantity from the sensor” includes the “detected and measured physical quantity.”
Further, it’s not clear, if “state information” used is the state information acquired anytime or only during the control operation by the controller.
	Applicant’s specification ¶23 and ¶26 describe: “For example, in a case where the physical quantity detected by the sensor 30 is temperature and the state information detected by the controller 14 is the frequency characteristic of the motor 22, a normal range (upper limit value and lower limit value) for the frequency characteristic of the motor 22 is stored in the storage unit 32 for each of a plurality of temperature values.”….“The judging unit 42 judges whether the machine tool 12 has an abnormality. Upon receiving the physical quantity output from the sensor 30, this judging unit 42 reads the normal range corresponding to the value of the physical quantity measured by this sensor 30 from the storage unit 32, and makes a comparison between the read normal range and the state information acquired by the acquiring unit 40 from the controller 14. Specifically, the judging unit 42 judges whether the machine tool 12 has an abnormality according to whether the state information indicating the operational state at the time of the actual control by the controller 14 is within the normal range corresponding to the measured value of the physical quantity indicating the environment of the machine tool 12.”
	Applicant’s specification ¶33-¶34 describes: “At step S1, the acquiring unit 40 acquires the frequency characteristic of the motor 22 from the controller 14 and proceeds to step S2. At step S2, the judging unit 42 reads the normal range of the frequency characteristic of the motor 22 corresponding to the temperature value measured by the sensor 30, from the storage unit 32, and proceeds to step S3. At step S3, the judging unit 42 judges whether the frequency characteristic of the motor 22 acquired at step S1 is within the normal range read from the storage unit 32.”….“if the frequency characteristic of the motor 22 is not within the normal range, the process proceeds to step S4, and the notifying unit 44 provides notification about the possibility of an abnormality related to the shaft 20, and then the diagnostic process ends. On the other hand, if the frequency characteristic of the motor 22 is within the normal range, the diagnostic process ends without proceeding to step S4.”
	For the examination purpose, the above described limitation is construed as, 
	“wherein the judging unit is configured to, upon receiving an output from the sensor  including the physical quantity detected and measured by  the sensor, 
	read, from the storage unit, the normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor, 
	 compare the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor  and the state information acquired by the acquiring unit from the controller of the machine tool, and 
	based on the comparison, judge that the machine tool has the abnormality when the state information acquired by the acquiring unit during an actual control by the controller is not within the read normal range of the state information  corresponding to the value of the physical quantity detected and measured by the sensor
	
	Appropriate correction is required.

Claim 18:
	Claim 18 recites in the following limitation, “a notifying unit configured to, when the machine tool is judged to have an abnormality, provide notification that there is a possibility that the machine tool has an abnormality.”
	There is insufficient antecedent basis for the limitation “an abnormality” and “judged” in the claim.
	Further it’s not clear, if the machine tool already judged to have “the abnormality” then how the notification is sent stating that “there is a possibility of an abnormality” (i.e.; it has been determined that there is a possibility of an abnormality rather than determining that an abnormality already been exist).
	Applicant’s specification ¶30 describes: “Upon receiving the abnormality signal from the judging unit 42, this notifying unit 44 provides a warning message for an abnormality related to the shaft 20, such as “there is a possible abnormality around the shaft 20 of the XX”, for example.”
	For the examination purpose, the above described limitation is construed as, 
	“a notifying unit configured to, upon receiving a signal from the judging unit indicating that  the machine tool  has the abnormality, provide a notification indicating that  it is  possible that the machine tool has [[an]] the abnormality.”
	Appropriate correction is required.

Claim 20:
	Claim 20 recites in the following limitation, “wherein the state information includes a first type of characteristic of a motor, and the sensor is configured to measure a physical quantity indicating an environment of a second type of characteristic of the machine tool different than the first type of characteristic” in lines 2-4. 
	There is insufficient antecedent basis for the limitation “a motor,” “measure a physical quantity,” “an environment”  in the claim.
	For the examination purpose, the above described limitation is construed as, 
	“wherein the state information includes a first type of characteristic of [[a]] the motor, and the sensor is configured to measure [[a]] the physical quantity indicating [[an]] the environment of a second type of characteristic of the machine tool different than the first type of characteristic.”
	Appropriate correction is required.

Claims 2-4 and 9-11:
	Based on their dependencies in claim 1, claims 2-4 and 9-11 also include same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-4 and 9-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8 and 12-14:
	Based on their dependencies in claim 5, claims 6-8 and 12-14 also include same deficiencies as claim 5; therefore, for the same reasons as described above in claim 5, claims 6-8 and 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-20:
	Based on their dependencies in claim 15, claims 16-20 also include same deficiencies as claim 15; therefore, for the same reasons as described above in claim 15, claims 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-9, 11-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HONGO (US20190163164A1) [hereinafter HONGO], and further in view of Cella (US20190339688A1) [hereinafter Cella], and Walker (US20200081410A1) [hereinafter Walker].
Claim 1 (amended):
	Regarding claim 1, HONGO discloses, “A diagnostic apparatus that diagnoses an abnormality of a machine tool that processes a workpiece, the diagnostic apparatus comprising:” [See the diagnostic apparatus (e.g.; abnormality diagnostic unit 24) that diagnoses an abnormality of a machine tool (e.g.; machine tool of the NC device 20 that processes a workpiece): “the feed axis 1 in the machine tool includes a ball screw 2 and a moving body 5. The ball screw 2 is rotatably driven by a servomotor 3 by receiving a position command from a feed axis controller 21 of a Numerical Controller (NC) device 20.” (¶18)… “The abnormality diagnosis unit 24 obtains a damage frequency generated when the bearing of the ball screw 2 is damaged, from its frequency analysis result, and compares the obtained damage frequency with a predetermined threshold to determine the presence/absence of the abnormality.” (¶20)];
	“an acquiring unit configured to acquire, from a controller of the machine tool, state information indicating an operational state of a motor configured to drive a shaft of the machine tool;” [See the system acquires state information from the controller (e.g.; from the controller such that according to the control of the servomotor 3 controlled by the controller) that indicates operational state (e.g.; frequency characteristics of the servomotor 3) of the servomotor (e.g.; servomotor 3 that can drive a moving body such as the shaft/body 5): “the feed axis 1 in the machine tool includes a ball screw 2 and a moving body 5. The ball screw 2 is rotatably driven by a servomotor 3 by receiving a position command from a feed axis controller 21 of a Numerical Controller (NC) device 20. The moving body 5 is screwed with the ball screw 2 via a nut 4 to perform a screw feeding movement to an axial direction by the rotation of the ball screw 2.” (¶18)… “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)];
	“store a normal range of the state information corresponding to” “a value of the physical quantity;” [See the system stores a normal range of the frequency (e.g.; normal range such that the frequency is within a predetermined threshold frequency) corresponding to value of the vibration frequency (e.g.; corresponding to the value of vibration frequency): “obtaining a damage frequency generated while the feed axis whose bearing is damaged performs the axis operation, from a result of the frequency analysis, and comparing the obtained damage frequency with a predetermined threshold to determine a presence/absence of an abnormality.” (¶13)… “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)… “Information used in these processes, including the current position detected at the position detector 6, can be recorded at a storage unit 22 of the NC device 20” (¶19)];
	“a judging unit configured to, when the state information acquired by the acquiring unit is not within the normal range of the state information corresponding to the value of the physical quantity measured,” “judge that the machine tool has an abnormality.” [See the system measures servomotor information; then performs a frequency analysis on the servomotor information to determine frequency characteristics (e.g.; state information such as the damage frequency) of the servomotor; and then the system determines if the frequency characteristics is within a predetermined threshold or not; and if the frequency characteristics is not within the predetermined threshold (e.g.; normal range), then the system determines an abnormality has occurred: “obtain servo information according to a control of the servomotor, performing a frequency analysis on the obtained servo information, obtaining a damage frequency generated while the feed axis whose bearing is damaged performs the axis operation, from a result of the frequency analysis, and comparing the obtained damage frequency with a predetermined threshold to determine a presence/absence of an abnormality.” (¶13)… “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)], but doesn’t explicitly disclose, “a sensor configured to detect and measure a physical quantity indicating an environment of the machine tool;” “a storage unit configured to store a plurality of normal ranges of the state information including a normal range of the state information corresponding to each of a plurality of values of the physical quantity;” “the physical quantity measured and detected by the sensor,” “wherein the judging unit is configured to, upon receiving an output from the sensor including the physical quantity detected and measured by the sensor, read, from the storage unit, the normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor, compare the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor and the state information acquired by the acquiring unit from the controller of the machine tool, and based on the comparison, judge that the machine tool has the abnormality when the state information acquired by the acquiring unit during an actual control by the controller is not within the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor.”
However, Cella discloses, “a sensor configured to detect and measure a physical quantity indicating an environment of the machine tool;” “the physical quantity measured and detected by the sensor,” [Examiner notes that applicant’s specification describes “physical quantity indicating an environment of the machine tool” includes any one of “temperature, humidity, vibration.” As such, Cella discloses, sensor detects/measures physical quantity indicating an environment of the machine tool (e.g.; vibration data): “using one or more vibration sensors” “vibration data representing measured vibrations of at least a portion of an industrial machine;” (¶61)]; 
“a storage unit configured to store a plurality of normal ranges of the state information including a normal range of the state information corresponding to each of a plurality of values of the physical quantity;” [See the system uses the stored plurality of ranges of the state information (e.g.; ranges of frequency of the vibration frequency spectra) including a normal range of the state information (e.g.; normal range such as low-end knee threshold-range, a mid-range, and high-end knee threshold-range) corresponding to each of a plurality of values of the physical quantity (e.g.; corresponding to the plurality of vibration data): “mapping the vibration data to one or more severity units comprises: mapping portions of the vibration data that have frequencies corresponding to a below the low-end knee threshold-range of a vibration frequency spectra to first severity units; mapping portions of the vibration data that have frequencies corresponding to a mid-range of the vibration frequency spectra to second severity units; and mapping portions of the vibration data that have frequencies corresponding to an above the high-end knee threshold-range of the vibration frequency spectra to third severity units.” (¶61)], but doesn’t explicitly disclose, “wherein the judging unit is configured to, upon receiving an output from the sensor including the physical quantity detected and measured by the sensor, read, from the storage unit, the normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor, compare the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor and the state information acquired by the acquiring unit from the controller of the machine tool, and based on the comparison, judge that the machine tool has the abnormality when the state information acquired by the acquiring unit during an actual control by the controller is not within the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor.”
However, Walker discloses, “wherein the judging unit is configured to, upon receiving an output from the sensor including the physical quantity detected and measured by the sensor, read, from the storage unit, the normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor,” [See when system receives the sensor signal including detected physical quantity (e.g.; detected position), upon receiving the sensor signal, the system retrieves from memory, a normal range of state information (e.g.; normal threshold value of force) corresponding to the value of the physical quantity (e.g.; normal threshold value of force corresponding to the current detected position): “the processor 15 receives from the position sensor 19 a position value indicating a current position of the valve 14 (block 302),” (¶51)… “the processor 15 retrieves from the memory 19 (and in particular, from a data structure stored therein) a previously stored force value for the position corresponding to the current position value (block 306).” (¶52)];
“compare the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor and the state information acquired by the acquiring unit from the controller of the machine tool,” “during an actual control by the controller” [See the acquired state information (e.g.; acquired current force value) is compared with the normal range of the state information corresponding to the detected physical quantity (e.g.; normal threshold force value corresponding to detected current position): “the processor 15 receives from the position sensor 19 a position value indicating a current position of the valve 14 (block 302),” (¶51)… “the processor 15 retrieves from the memory 19 (and in particular, from a data structure stored therein) a previously stored force value for the position corresponding to the current position value (block 306). The processor 15 then compares the previously stored force value for the current position to the current force value for the current position (block 308)” (¶52)]; 	“and based on the comparison, judge that the machine tool has the abnormality when the state information acquired by the acquiring unit during an actual control by the controller is not within the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor.” [See the acquired state information (e.g. ; acquired current force value) is compared with the normal range of the state information corresponding to the detected physical quantity (e.g.; normal threshold force value corresponding to detected current position). Based on the comparison, it is determined that if there is an abnormality (e.g.; acquired current force value is not within the normal range such that is not within the normal threshold force value corresponding to detected current position) and then performs appropriate correction to the abnormality: “the processor 15 receives from the position sensor 19 a position value indicating a current position of the valve 14 (block 302),” (¶51)… “the processor 15 retrieves from the memory 19 (and in particular, from a data structure stored therein) a previously stored force value for the position corresponding to the current position value (block 306). The processor 15 then compares the previously stored force value for the current position to the current force value for the current position (block 308)” “if the current force value for the current position is greater than the previously stored force value for the current position (block 310), the processor 15 replaces (i.e., writes to memory) the previous force value for the current position with the current force value for the current position (block 312).” (¶52)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of storing normal range of state information corresponding to each physical quantity and combined the capability of detecting/measuring physical quantity indicating an environment of the machine tool such as vibration data taught by Cella, and the capability of judging that there is an abnormality, where the judging of abnormality is performed such that upon receiving a sensed physical quantity, a corresponding normal range of state information is obtained, and then the current state information is compared with the obtained range, and when the current state information is not within the normal range, then determine that there is a abnormality that needs to be corrected taught by Walker with the apparatus taught by HONGO as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to process and collect sensor data efficiently for the process of abnormality calculation [Cella: “The various embodiments provide methods that include strategies for collecting waveform data from various ensembles deployed in vibration studies or the like in a relatively more efficient manner.” (¶359)], and in order to reduce failure occurrences and down time [Walker: “various remedial actions may be taken in the process environment to reduce failure occurrences and down time.” (¶8)].

Claim 2 (amended):
	Regarding claim 2, HONGO, Walker, and Cella disclose all the elements of claim 1.
Regarding claim 2, HONGO further discloses, “the state information is one of a frequency characteristic of the motor, a positional deviation of the motor relative to a target value, and a current value output to the motor.” [Examiner notes that claim requires state information is only one of 1. a frequency characteristic of the motor, 2. a positional deviation of the motor relative to a target value, or, 3. a current value output to the motor. HONGO teaches state information is a frequency characteristic of the motor. See the system acquires state information that indicates operational state (e.g.; frequency characteristics of the servomotor 3) of the servomotor: “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)].

Claim 3:
	Regarding claim 3, HONGO, Walker, and Cella disclose all the elements of claim 1.
	Regarding claim 3, HONGO further discloses, “wherein the physical quantity is one of temperature, humidity, vibration, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.” [Examiner notes that claim requires physical quantity is only one of 1 temperature, 2. humidity, 3. vibration, or 4. pressure of a fluid output to a hydrostatic bearing configured to support the shaft. HONGO teaches physical quantity is a vibration. Examiner further notes that since claim only requires only one of 1-4 above, and since Hongo teaches physical quantity is a vibration, the teaching of HONGO satisfies all the limitations of claim 3, and the limitation “the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft” is not required for the subject matter physical quantity being “the pressure.” See the physical quantity is a vibration. See the system measures a physical quantity (e.g.; measuring a physical quantity of vibration frequency) of the machine tool: “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)], but doesn’t explicitly disclose, physical quantity indicating an environment of the machine tool detected and measured by sensor.
However, Cella discloses, physical quantity indicating an environment of the machine tool detected and measured by sensor [Examiner notes that applicant’s specification describes “physical quantity indicating an environment of the machine tool” includes any one of “temperature, humidity, vibration.” As such, Cella discloses, sensor detects/measures physical quantity indicating an environment of the machine tool (e.g.; vibration data): “using one or more vibration sensors” “vibration data representing measured vibrations of at least a portion of an industrial machine;” (¶61)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Cella with the apparatus taught by HONGO, Walker, and Cella as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 4:
	Regarding claim 4, HONGO, Walker, and Cella disclose all the elements of claim 1.
	Regarding claim 4, HONGO further discloses, “a notifying unit configured to, upon receiving a signal from the judging unit indicating that the machine tool has the abnormality, provide a notification indicating that it is possible that the machine tool has the abnormality.” [See upon receiving a signal indicating that there is an abnormality, the system provides notification (e.g.; indicating a possible abnormality) when the system determines that there may be abnormality in the machine tool: “Then, it is determined whether the peak value of the bearing damage frequency exceeds the threshold or not using the threshold set at S6 or S7, at S8. When the bearing damage frequency exceeds the threshold, determination that the bearing damage occurs is made at S9.” “The determination result is displayed on the monitor.” (¶25)].

Claim 5 (amended):
	Regarding claim 5, HONGO discloses, “A diagnostic method for diagnosing an abnormality of a machine tool that processes a workpiece, the diagnostic method comprising:” [See the method for diagnosing an abnormality of a machine tool (e.g.; machine tool of the NC device 20 that processes a workpiece): “a method for diagnosing an abnormality of a feed axis in a machine having the feed axis. The feed axis moves a moving body via a ball screw that is rotated by a servomotor.” (¶13)… “the feed axis 1 in the machine tool includes a ball screw 2 and a moving body 5. The ball screw 2 is rotatably driven by a servomotor 3 by receiving a position command from a feed axis controller 21 of a Numerical Controller (NC) device 20.” (¶18)… “The abnormality diagnosis unit 24 obtains a damage frequency generated when the bearing of the ball screw 2 is damaged, from its frequency analysis result, and compares the obtained damage frequency with a predetermined threshold to determine the presence/absence of the abnormality.” (¶20)];
	“acquiring state information, by an acquiring unit from a controller o  of the machine tool, indicating an operational state of a motor configured to drive a shaft of the machine tool;” [See the system acquires state information from the controller (e.g.; from the controller such that according to the control of the servomotor 3 controlled by the controller) that indicates operational state (e.g.; frequency characteristics of the servomotor 3) of the servomotor (e.g.; servomotor 3 that can drive a moving body such as the shaft/body 5):  “the feed axis 1 in the machine tool includes a ball screw 2 and a moving body 5. The ball screw 2 is rotatably driven by a servomotor 3 by receiving a position command from a feed axis controller 21 of a Numerical Controller (NC) device 20. The moving body 5 is screwed with the ball screw 2 via a nut 4 to perform a screw feeding movement to an axial direction by the rotation of the ball screw 2.” (¶18)… “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)];
	“reading,” “a normal range of the state information corresponding to” “value of a physical quantity indicating an environment of the machine tool,” [See the system reads from the storage a normal range of the frequency such as the predetermined threshold (e.g.; normal range such that the frequency is within a predetermined threshold frequency) corresponding to value of the vibration frequency (e.g.; corresponding to the value of vibration frequency): “a determination whether a vibration frequency of the bearing interferes with a vibration frequency generated while a rolling element passes through a nut of the ball screw or not is performed, and the comparison is performed by setting the respective thresholds that are different in a case of the interference and a case of no interference.”(¶13)…“The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)… “Information used in these processes, including the current position detected at the position detector 6, can be recorded at a storage unit 22 of the NC device 20” (¶19)…  “comparing the obtained damage frequency with a predetermined threshold to determine a presence/absence of an abnormality.”(¶13)];
	“when the state information is not within the read normal range corresponding to the value of the physical quantity” “measured,” “judging by a judging unit that the machine tool has an abnormality,” [See the system measures servomotor information; then performs a frequency analysis on the servomotor information to determine frequency characteristics (e.g.; state information such as the damage frequency) of the servomotor; and then the system determines if the frequency characteristics is within a predetermined threshold or not; and if the frequency characteristics is not within the predetermined threshold (e.g.; normal range), then the system determines an abnormality has occurred: “obtain servo information according to a control of the servomotor, performing a frequency analysis on the obtained servo information, obtaining a damage frequency generated while the feed axis whose bearing is damaged performs the axis operation, from a result of the frequency analysis, and comparing the obtained damage frequency with a predetermined threshold to determine a presence/absence of an abnormality.” (¶13)… “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)], but doesn’t explicitly disclose, “a storage unit configured to store a plurality of normal ranges of the state information including a normal range of the state information corresponding to each of a plurality of values of a physical quantity, wherein the physical quantity is detected and measured by a sensor and indicates an environment of the machine tool,” “the value of the physical quantity detected and measured by the sensor” “wherein, by the judging unit, upon receiving an output from the sensor including the physical quantity detected and measured by the sensor, reading, from the storage unit, the normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor, comparing the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor and the state information acquired by the acquiring unit from the controller of the machine tool, and based on the comparison, judging that the machine tool has the abnormality when the state information acquired by the acquiring unit during an actual control by the controller is not within the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor.”
However, Cella discloses, “the value of the physical quantity detected and measured by the sensor” “wherein the physical quantity is detected and measured by a sensor and indicates an environment of the machine tool” [Examiner notes that applicant’s specification describes “physical quantity indicating an environment of the machine tool” includes any one of “temperature, humidity, vibration.” As such, Cella discloses, sensor detects/measures physical quantity indicating an environment of the machine tool (e.g.; vibration data): “using one or more vibration sensors” “vibration data representing measured vibrations of at least a portion of an industrial machine;” (¶61)];
“a storage unit configured to store a plurality of normal ranges of the state information including a normal range of the state information corresponding to each of a plurality of values of a physical quantity indicating an environment of the machine tool,” [See the system uses the stored plurality of ranges of the state information (e.g.; ranges of frequency of the vibration frequency spectra) including a normal range of the state information (e.g.; normal range such as low-end knee threshold-range, a mid-range, and high-end knee threshold-range) corresponding to each of a plurality of values of the physical quantity (e.g.; corresponding to the plurality of vibration data): “mapping the vibration data to one or more severity units comprises: mapping portions of the vibration data that have frequencies corresponding to a below the low-end knee threshold-range of a vibration frequency spectra to first severity units; mapping portions of the vibration data that have frequencies corresponding to a mid-range of the vibration frequency spectra to second severity units; and mapping portions of the vibration data that have frequencies corresponding to an above the high-end knee threshold-range of the vibration frequency spectra to third severity units.” (¶61)], but doesn’t explicitly disclose, “wherein, by the judging unit, upon receiving an output from the sensor including the physical quantity detected and measured by the sensor, reading, from the storage unit, the normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor, comparing the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor and the state information acquired by the acquiring unit from the controller of the machine tool, and based on the comparison, judging that the machine tool has the abnormality when the state information acquired by the acquiring unit during an actual control by the controller is not within the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor.”
However, Walker discloses, “wherein, by the judging unit, upon receiving an output from the sensor including the physical quantity detected and measured by the sensor, reading, from the storage unit, the normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor,” [See when system receives the sensor signal including detected physical quantity (e.g.; detected position), upon receiving the sensor signal, the system retrieves from memory, a normal range of state information (e.g.; normal threshold value of force) corresponding to the value of the physical quantity (e.g.; normal threshold value of force corresponding to the current detected position): “the processor 15 receives from the position sensor 19 a position value indicating a current position of the valve 14 (block 302),” (¶51)… “the processor 15 retrieves from the memory 19 (and in particular, from a data structure stored therein) a previously stored force value for the position corresponding to the current position value (block 306).” (¶52)];
“comparing the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor and the state information acquired by the acquiring unit from the controller of the machine tool,” “during an actual control by the controller” [See the acquired state information (e.g.; acquired current force value) is compared with the normal range of the state information corresponding to the detected physical quantity (e.g.; normal threshold force value corresponding to detected current position): “the processor 15 receives from the position sensor 19 a position value indicating a current position of the valve 14 (block 302),” (¶51)… “the processor 15 retrieves from the memory 19 (and in particular, from a data structure stored therein) a previously stored force value for the position corresponding to the current position value (block 306). The processor 15 then compares the previously stored force value for the current position to the current force value for the current position (block 308)” (¶52)]; 	“and based on the comparison, judging that the machine tool has the abnormality when the state information acquired by the acquiring unit during an actual control by the controller is not within the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor.” [See the acquired state information (e.g. ; acquired current force value) is compared with the normal range of the state information corresponding to the detected physical quantity (e.g.; normal threshold force value corresponding to detected current position). Based on the comparison, it is determined that if there is an abnormality (e.g.; acquired current force value is not within the normal range such that is not within the normal threshold force value corresponding to detected current position) and then performs appropriate correction to the abnormality: “the processor 15 receives from the position sensor 19 a position value indicating a current position of the valve 14 (block 302),” (¶51)… “the processor 15 retrieves from the memory 19 (and in particular, from a data structure stored therein) a previously stored force value for the position corresponding to the current position value (block 306). The processor 15 then compares the previously stored force value for the current position to the current force value for the current position (block 308)” “if the current force value for the current position is greater than the previously stored force value for the current position (block 310), the processor 15 replaces (i.e., writes to memory) the previous force value for the current position with the current force value for the current position (block 312).” (¶52)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of storing normal range of state information corresponding to each physical quantity, and combined the capability of detecting/measuring physical quantity indicating an environment of the machine tool such as vibration data taught by Cella, and the capability of judging that there is an abnormality, where the judging of abnormality is performed such that upon receiving a sensed physical quantity, a corresponding normal range of state information is obtained, and then the current state information is compared with the obtained range, and when the current state information is not within the normal range, then determine that there is an abnormality that needs to be corrected taught by Walker with the method taught by HONGO as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to process and collect sensor data efficiently for the process of abnormality calculation [Cella: “The various embodiments provide methods that include strategies for collecting waveform data from various ensembles deployed in vibration studies or the like in a relatively more efficient manner.” (¶359)], and in order to reduce failure occurrences and down time [Walker: “various remedial actions may be taken in the process environment to reduce failure occurrences and down time.” (¶8)].

Claim 6:
	Regarding claim 6, HONGO, Walker, and Cella disclose all the elements of claim 5, 
	Regarding claim 6, HONGO further discloses, “the state information is one of a frequency characteristic of the motor, a positional deviation of the motor relative to a target value, and a current value output to the motor.” [Examiner notes that claim requires state information is only one of 1. a frequency characteristic of the motor, 2. a positional deviation of the motor relative to a target value, or, 3. a current value output to the motor. HONGO teaches state information is a frequency characteristic of the motor. See the system acquires state information that indicates operational state (e.g.; frequency characteristics of the servomotor 3) of the servomotor: “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)].

Claim 7:
	Regarding claim 7, HONGO, Walker, and Cella disclose all the elements of claim 5, 
	Regarding claim 7, HONGO further discloses, “the physical quantity is one of temperature, humidity, vibration, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.” [Examiner notes that claim requires physical quantity is only one of 1 temperature, 2. humidity, 3. vibration, or 4. pressure of a fluid output to a hydrostatic bearing configured to support the shaft. HONGO teaches physical quantity is a vibration. Examiner further notes that since claim only requires only one of 1-4 above, and since Hongo teaches physical quantity is a vibration, the teaching of HONGO satisfies all the limitations of claim 3, and the limitation “the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft” is not required for the subject matter physical quantity being “the pressure.” See the physical quantity is a vibration. See the system measures a physical quantity (e.g.; measuring a physical quantity of vibration frequency) of the machine tool: “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)], but doesn’t explicitly disclose, physical quantity indicating an environment of the machine tool detected and measured by sensor.
However, Cella discloses, physical quantity indicating an environment of the machine tool detected and measured by sensor [Examiner notes that applicant’s specification describes “physical quantity indicating an environment of the machine tool” includes any one of “temperature, humidity, vibration.” As such, Cella discloses, sensor detects/measures physical quantity indicating an environment of the machine tool (e.g.; vibration data): “using one or more vibration sensors” “vibration data representing measured vibrations of at least a portion of an industrial machine;” (¶61)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Cella with the apparatus taught by HONGO, Walker, and Cella as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination for the same reasons as described above in claim 5.

Claim 8:
	Regarding claim 8, HONGO, Walker, and Cella disclose all the elements of claim 5, 
	Regarding claim 8, HONGO further discloses, “upon receiving a signal from the judging unit indicating that the machine tool has the abnormality, providing a notification indicating that it is possible that the machine tool has the abnormality.” [See upon receiving a signal indicating that there is an abnormality, the system provides notification (e.g.; indicating a possible abnormality) when the system determines that there may be abnormality in the machine tool: “Then, it is determined whether the peak value of the bearing damage frequency exceeds the threshold or not using the threshold set at S6 or S7, at S8. When the bearing damage frequency exceeds the threshold, determination that the bearing damage occurs is made at S9.” “The determination result is displayed on the monitor.” (¶25)].

Claim 9:
	Regarding claim 9, HONGO, Walker, and Cella disclose all the elements of claim 1.
	Regarding claim 9, HONGO further discloses, “wherein the acquiring unit is configured to acquire, from the controller of the machine tool, the state information indicating the operational state of the motor configured to drive the shaft of the machine tool.” [See the system acquires state information from the controller (e.g.; from the controller such that according to the control of the servomotor 3 controlled by the controller) that indicates operational state (e.g.; frequency characteristics of the servomotor 3) of the servomotor (e.g.; servomotor 3 that can drive a moving body such as the shaft/body 5): “the feed axis 1 in the machine tool includes a ball screw 2 and a moving body 5. The ball screw 2 is rotatably driven by a servomotor 3 by receiving a position command from a feed axis controller 21 of a Numerical Controller (NC) device 20. The moving body 5 is screwed with the ball screw 2 via a nut 4 to perform a screw feeding movement to an axial direction by the rotation of the ball screw 2.” (¶18)… “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)].

Claim 11:
	Regarding claim 11, HONGO, Walker, and Cella disclose all the elements of claim 1.
	Regarding claim 11, HONGO further discloses, “wherein the state information includes a first type of characteristic of the motor, and the sensor is configured to measure the physical quantity indicating the environment of a second type of characteristic of the machine tool different than the first type of characteristic.” [Examiner notes that claim requires state information is only one of 1. a frequency characteristic of the motor, 2. a positional deviation of the motor relative to a target value, or, 3. a current value output to the motor. HONGO teaches state information is a frequency characteristic of the motor. See the system acquires state information that indicates first type of characteristic (e.g.; frequency characteristics of the servomotor 3) of the servomotor: “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)];
	“the sensor is configured to measure a physical quantity indicating an environment of a second type of characteristic of the machine tool different than the first type of characteristic,” “wherein the physical quantity indicating the environment of the second type of characteristic of the machine tool includes one of temperature, humidity, vibration, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.” [Examiner notes that claim requires physical quantity is only one of 1 temperature, 2. humidity, 3. vibration, or 4. pressure of a fluid output to a hydrostatic bearing configured to support the shaft. HONGO teaches physical quantity is a vibration. Examiner further notes that since claim only requires only one of 1-4 above, and since Hongo teaches physical quantity is a vibration, the teaching of HONGO satisfies all the limitations of claim 3, and the limitation “the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft” is not required for the subject matter physical quantity being “the pressure.” See the physical quantity is a vibration that is different than the first characteristics frequency. See the system measures a physical quantity (e.g.; measuring a physical quantity of vibration frequency) of the machine tool: “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)], but doesn’t explicitly disclose, “wherein an upper limit value and a lower limit value of the normal range for the first type of characteristic of the motor is stored in the storage unit for each of a plurality of values of the second type of characteristic of the machine tool,”
	However, Cella discloses, “wherein an upper limit value and a lower limit value of the normal range for the first type of characteristic of the motor is stored in the storage unit for each of a plurality of values of the second type of characteristic of the machine tool,” [See the normal range (e.g.; bounds/range of frequency, bound/range always include an upper limit and lower limit value) of frequency is stored in the storage unit for each of a plurality of values of the vibration: “a segment of a multi-segment vibration frequency spectra that bounds the captured vibration may be determined, based on, for example the determined frequency.” (¶7)… “receiving vibration data representative of a vibration of at least a portion of an industrial machine from” “at least one vibration sensor used to capture the vibration data; determining a frequency of the captured vibration by processing the captured vibration data; determining, based on the frequency, a segment of a multi-segment vibration frequency spectra that bounds the captured vibration;” (¶55)… “include storing the plurality of samples of the signal” (¶12)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of storing an upper limit value and a lower limit value of the normal range for the for each of a plurality of values of the vibration taught by Cella with the apparatus taught by HONGO, Walker, and Cella as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to provide a marked improvement in efficiency and significantly improve the processing capability [Cella: “This embodiment will not only provide a marked improvement in efficiency but can significantly improve the processing capability” (¶313)].




Claim 12:
	Regarding claim 12, HONGO, Walker, and Cella disclose all the elements of claim 5.
	Regarding claim 12, HONGO further discloses, “wherein the acquiring state information comprises acquiring the state information by the acquiring unit from the controller of the machine tool indicating the operational state of the motor configured to drive the shaft of the machine tool.” [See the system acquires state information from the controller (e.g.; from the controller such that according to the control of the servomotor 3 controlled by the controller) that indicates operational state (e.g.; frequency characteristics of the servomotor 3) of the servomotor (e.g.; servomotor 3 that can drive a moving body such as the shaft/body 5): “the feed axis 1 in the machine tool includes a ball screw 2 and a moving body 5. The ball screw 2 is rotatably driven by a servomotor 3 by receiving a position command from a feed axis controller 21 of a Numerical Controller (NC) device 20. The moving body 5 is screwed with the ball screw 2 via a nut 4 to perform a screw feeding movement to an axial direction by the rotation of the ball screw 2.” (¶18)… “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)].



Claim 14:
	Regarding claim 14, HONGO, Walker, and Cella disclose all the elements of claim 5.
	Regarding claim 14, HONGO further discloses, “wherein the state information includes a first type of characteristic of the motor,” “wherein the first type of characteristic for the state information includes one of a frequency characteristic of the motor, a positional deviation of the motor relative to a target value, and a current value output to the motor,” [Examiner notes that claim requires state information is only one of 1. a frequency characteristic of the motor, 2. a positional deviation of the motor relative to a target value, or, 3. a current value output to the motor. HONGO teaches state information is a frequency characteristic of the motor. See the system acquires state information that indicates first type of characteristic (e.g.; frequency characteristics of the servomotor 3) of the servomotor: “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)];
	“the sensor is configured to measure the physical quantity indicating the environment of a second type of characteristic of the machine tool different than the first type of characteristic” “wherein the physical quantity indicating the environment of the second type of characteristic of the machine tool includes one of temperature, humidity, vibration, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.” [Examiner notes that claim requires physical quantity is only one of 1 temperature, 2. humidity, 3. vibration, or 4. pressure of a fluid output to a hydrostatic bearing configured to support the shaft. HONGO teaches physical quantity is a vibration. Examiner further notes that since claim only requires only one of 1-4 above, and since Hongo teaches physical quantity is a vibration, the teaching of HONGO satisfies all the limitations of claim 3, and the limitation “the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft” is not required for the subject matter physical quantity being “the pressure.” See the physical quantity is a vibration that is different than the first characteristics frequency. See the system measures a physical quantity (e.g.; measuring a physical quantity of vibration frequency) of the machine tool: “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)], but doesn’t explicitly disclose, “wherein an upper limit value and a lower limit value of the normal range for the first type of characteristic of the motor is stored in the storage unit for each of a plurality of values of the second type of characteristic of the machine tool,”
	However, Cella discloses, “wherein an upper limit value and a lower limit value of the normal range for the first type of characteristic of the motor is stored in the storage unit for each of a plurality of values of the second type of characteristic of the machine tool,” [See the normal range (e.g.; bounds/range of frequency, bound/range always include an upper limit and lower limit value) of frequency is stored in the storage unit for each of a plurality of values of the vibration: “a segment of a multi-segment vibration frequency spectra that bounds the captured vibration may be determined, based on, for example the determined frequency.” (¶7)… “receiving vibration data representative of a vibration of at least a portion of an industrial machine from” “at least one vibration sensor used to capture the vibration data; determining a frequency of the captured vibration by processing the captured vibration data; determining, based on the frequency, a segment of a multi-segment vibration frequency spectra that bounds the captured vibration;” (¶55)… “include storing the plurality of samples of the signal” (¶12)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of storing an upper limit value and a lower limit value of the normal range for the for each of a plurality of values of the vibration taught by Cella with the apparatus taught by HONGO, Walker, and Cella as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to provide a marked improvement in efficiency and significantly improve the processing capability [Cella: “This embodiment will not only provide a marked improvement in efficiency but can significantly improve the processing capability” (¶313)].

Claim 15 (amended):
	Regarding claim 15, HONGO discloses, “A machine tool system, comprising: a machine tool including a motor; a controller controlling the machine tool;” [See the machine tool system comprising a machine tool including a motor and controller that controls the machine tool: “the feed axis 1 in the machine tool includes a ball screw 2 and a moving body 5. The ball screw 2 is rotatably driven by a servomotor 3 by receiving a position command from a feed axis controller 21 of a Numerical Controller (NC) device 20.” (¶18)… “the position command output from the feed axis controller 21 of the NC device 20” “The position controller 12 generates a speed command value” “velocity controller 14 generates a torque command value” “current controller 15 controls a current in the servomotor 3” (¶19)];
	“a diagnostic apparatus that diagnoses an abnormality of the machine tool that processes a workpiece, the diagnostic apparatus comprising:” [See the diagnostic apparatus (e.g.; abnormality diagnostic unit 24) that diagnoses an abnormality of a machine tool (e.g.; machine tool of the NC device 20 that processes a workpiece): “the feed axis 1 in the machine tool includes a ball screw 2 and a moving body 5. The ball screw 2 is rotatably driven by a servomotor 3 by receiving a position command from a feed axis controller 21 of a Numerical Controller (NC) device 20.” (¶18)… “The abnormality diagnosis unit 24 obtains a damage frequency generated when the bearing of the ball screw 2 is damaged, from its frequency analysis result, and compares the obtained damage frequency with a predetermined threshold to determine the presence/absence of the abnormality.” (¶20)];
	“an acquiring unit configured to acquire from the controller, state information indicating an operational state of a motor configured to drive a shaft of the machine tool;” [See the system acquires state information from the controller (e.g.; from the controller such that according to the control of the servomotor 3 controlled by the controller) that indicates operational state (e.g.; frequency characteristics of the servomotor 3) of the servomotor (e.g.; servomotor 3 that can drive a moving body such as the shaft/body 5): “the feed axis 1 in the machine tool includes a ball screw 2 and a moving body 5. The ball screw 2 is rotatably driven by a servomotor 3 by receiving a position command from a feed axis controller 21 of a Numerical Controller (NC) device 20. The moving body 5 is screwed with the ball screw 2 via a nut 4 to perform a screw feeding movement to an axial direction by the rotation of the ball screw 2.” (¶18)… “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)];
	“store a normal range of the state information corresponding to” “values of the physical quantity;” [See the system stores a normal range of the frequency (e.g.; normal range such that the frequency is within a predetermined threshold frequency) corresponding to value of the vibration frequency (e.g.; corresponding to the value of vibration frequency): “obtaining a damage frequency generated while the feed axis whose bearing is damaged performs the axis operation, from a result of the frequency analysis, and comparing the obtained damage frequency with a predetermined threshold to determine a presence/absence of an abnormality.” (¶13)… “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)… “Information used in these processes, including the current position detected at the position detector 6, can be recorded at a storage unit 22 of the NC device 20” (¶19)];
	“a judging unit configured to, when the state information acquired by the acquiring unit is not within the normal range of the state information corresponding to the value of the physical quantity” “measured” “judge that the machine tool has an abnormality.” [See the system measures servomotor information; then performs a frequency analysis on the servomotor information to determine frequency characteristics (e.g.; state information such as the damage frequency) of the servomotor; and then the system determines if the frequency characteristics is within a predetermined threshold or not; and if the frequency characteristics is not within the predetermined threshold (e.g.; normal range), then the system determines an abnormality has occurred: “obtain servo information according to a control of the servomotor, performing a frequency analysis on the obtained servo information, obtaining a damage frequency generated while the feed axis whose bearing is damaged performs the axis operation, from a result of the frequency analysis, and comparing the obtained damage frequency with a predetermined threshold to determine a presence/absence of an abnormality.” (¶13)… “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)], but doesn’t explicitly disclose, “a sensor configured to detect and measure a physical quantity indicating an environment of the machine tool;” “a storage unit configured to store a plurality of normal ranges of the state information including a normal range of the state information corresponding to each of a plurality of values of the physical quantity;” “the physical quantity measured and detected by the sensor,” “wherein the judging unit is configured to, upon receiving an output from the sensor including the physical quantity detected and measured by the sensor, read, from the storage unit, the normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor, compare the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor and the state information acquired by the acquiring unit from the controller of the machine tool, and based on the comparison, judge that the machine tool has the abnormality when the state information acquired by the acquiring unit during an actual control by the controller is not within the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor.”
However, Cella discloses, “a sensor configured to detect and measure a physical quantity indicating an environment of the machine tool;” “the physical quantity measured and detected by the sensor,” [Examiner notes that applicant’s specification describes “physical quantity indicating an environment of the machine tool” includes any one of “temperature, humidity, vibration.” As such, Cella discloses, sensor detects/measures physical quantity indicating an environment of the machine tool (e.g.; vibration data): “using one or more vibration sensors” “vibration data representing measured vibrations of at least a portion of an industrial machine;” (¶61)];
“a storage unit configured to store a plurality of normal ranges of the state information including a normal range of the state information corresponding to each of a plurality of values of the physical quantity;” [See the system uses the stored plurality of ranges of the state information (e.g.; ranges of frequency of the vibration frequency spectra) including a normal range of the state information (e.g.; normal range such as low-end knee threshold-range, a mid-range, and high-end knee threshold-range) corresponding to each of a plurality of values of the physical quantity (e.g.; corresponding to the plurality of vibration data): “mapping the vibration data to one or more severity units comprises: mapping portions of the vibration data that have frequencies corresponding to a below the low-end knee threshold-range of a vibration frequency spectra to first severity units; mapping portions of the vibration data that have frequencies corresponding to a mid-range of the vibration frequency spectra to second severity units; and mapping portions of the vibration data that have frequencies corresponding to an above the high-end knee threshold-range of the vibration frequency spectra to third severity units.” (¶61)], but doesn’t explicitly disclose, “wherein the judging unit is configured to, upon receiving an output from the sensor including the physical quantity detected and measured by the sensor, read, from the storage unit, the normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor, compare the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor and the state information acquired by the acquiring unit from the controller of the machine tool, and based on the comparison, judge that the machine tool has the abnormality when the state information acquired by the acquiring unit during an actual control by the controller is not within the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor.”
However, Walker discloses, “wherein the judging unit is configured to, upon receiving an output from the sensor including the physical quantity detected and measured by the sensor, read, from the storage unit, the normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor,” [See when system receives the sensor signal including detected physical quantity (e.g.; detected position), upon receiving the sensor signal, the system retrieves from memory, a normal range of state information (e.g.; normal threshold value of force) corresponding to the value of the physical quantity (e.g.; normal threshold value of force corresponding to the current detected position): “the processor 15 receives from the position sensor 19 a position value indicating a current position of the valve 14 (block 302),” (¶51)… “the processor 15 retrieves from the memory 19 (and in particular, from a data structure stored therein) a previously stored force value for the position corresponding to the current position value (block 306).” (¶52)];
“compare the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor and the state information acquired by the acquiring unit from the controller of the machine tool,” “during an actual control by the controller” [See the acquired state information (e.g.; acquired current force value) is compared with the normal range of the state information corresponding to the detected physical quantity (e.g.; normal threshold force value corresponding to detected current position): “the processor 15 receives from the position sensor 19 a position value indicating a current position of the valve 14 (block 302),” (¶51)… “the processor 15 retrieves from the memory 19 (and in particular, from a data structure stored therein) a previously stored force value for the position corresponding to the current position value (block 306). The processor 15 then compares the previously stored force value for the current position to the current force value for the current position (block 308)” (¶52)]; 	“and based on the comparison, judge that the machine tool has the abnormality when the state information acquired by the acquiring unit during an actual control by the controller is not within the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor.” [See the acquired state information (e.g. ; acquired current force value) is compared with the normal range of the state information corresponding to the detected physical quantity (e.g.; normal threshold force value corresponding to detected current position). Based on the comparison, it is determined that if there is an abnormality (e.g.; acquired current force value is not within the normal range such that is not within the normal threshold force value corresponding to detected current position) and then performs appropriate correction to the abnormality: “the processor 15 receives from the position sensor 19 a position value indicating a current position of the valve 14 (block 302),” (¶51)… “the processor 15 retrieves from the memory 19 (and in particular, from a data structure stored therein) a previously stored force value for the position corresponding to the current position value (block 306). The processor 15 then compares the previously stored force value for the current position to the current force value for the current position (block 308)” “if the current force value for the current position is greater than the previously stored force value for the current position (block 310), the processor 15 replaces (i.e., writes to memory) the previous force value for the current position with the current force value for the current position (block 312).” (¶52)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of storing normal range of state information corresponding to each physical quantity, and combined the capability of detecting/measuring physical quantity indicating an environment of the machine tool such as vibration data taught by Cella, and the capability of judging that there is an abnormality, where the judging of abnormality is performed such that upon receiving a sensed physical quantity, a corresponding normal range of state information is obtained, and then the current state information is compared with the obtained range, and when the current state information is not within the normal range, then determine that there is an abnormality that needs to be corrected taught by Walker with the system taught by HONGO as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to process and collect sensor data efficiently for the process of abnormality calculation [Cella: “The various embodiments provide methods that include strategies for collecting waveform data from various ensembles deployed in vibration studies or the like in a relatively more efficient manner.” (¶359)], and in order to reduce failure occurrences and down time [Walker: “various remedial actions may be taken in the process environment to reduce failure occurrences and down time.” (¶8)].

Claim 16:
	Regarding claim 16, HONGO, Walker, and Cella disclose all the elements of claim 15.
	Regarding claim 16, HONGO further discloses, “wherein the state information is one of a frequency characteristic of the motor, a positional deviation of the motor relative to a target value, and a current value output to the motor.” [Examiner notes that claim requires state information is only one of 1. a frequency characteristic of the motor, 2. a positional deviation of the motor relative to a target value, or, 3. a current value output to the motor. HONGO teaches state information is a frequency characteristic of the motor. See the system acquires state information that indicates operational state (e.g.; frequency characteristics of the servomotor 3) of the servomotor: “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)].

Claim 17:
	Regarding claim 17, HONGO, Walker, and Cella disclose all the elements of claim 15.
	Regarding claim 17, HONGO further discloses, “wherein the physical quantity is one of temperature, humidity, vibration, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.” [Examiner notes that claim requires physical quantity is only one of 1 temperature, 2. humidity, 3. vibration, or 4. pressure of a fluid output to a hydrostatic bearing configured to support the shaft. HONGO teaches physical quantity is a vibration. Examiner further notes that since claim only requires only one of 1-4 above, and since Hongo teaches physical quantity is a vibration, the teaching of HONGO satisfies all the limitations of claim 3, and the limitation “the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft” is not required for the subject matter physical quantity being “the pressure.” See the physical quantity is a vibration. See the system measures a physical quantity (e.g.; measuring a physical quantity of vibration frequency) of the machine tool: “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)], but doesn’t explicitly disclose, physical quantity indicating an environment of the machine tool detected and measured by sensor.
However, Cella discloses, physical quantity indicating an environment of the machine tool detected and measured by sensor [Examiner notes that applicant’s specification describes “physical quantity indicating an environment of the machine tool” includes any one of “temperature, humidity, vibration.” As such, Cella discloses, sensor detects/measures physical quantity indicating an environment of the machine tool (e.g.; vibration data): “using one or more vibration sensors” “vibration data representing measured vibrations of at least a portion of an industrial machine;” (¶61)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Cella with the apparatus taught by HONGO, Walker, and Cella as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination for the same reasons as described above in claim 15.

Claim 18:
	Regarding claim 18, HONGO, Walker, and Cella disclose all the elements of claim 15.
	Regarding claim 18, HONGO further discloses, “a notifying unit configured to, upon receiving a signal from the judging unit indicating that the machine toolhas the abnormality, provide a notification indicating that it is possible that the machine tool has the abnormality.” [See upon receiving a signal indicating that there is an abnormality, the system provides notification (e.g.; indicating a possible abnormality) when the system determines that there may be abnormality in the machine tool: “Then, it is determined whether the peak value of the bearing damage frequency exceeds the threshold or not using the threshold set at S6 or S7, at S8. When the bearing damage frequency exceeds the threshold, determination that the bearing damage occurs is made at S9.” “The determination result is displayed on the monitor.” (¶25)].

Claim 20:
	Regarding claim 20, HONGO, Walker, and Cella disclose all the elements of claim 15.
	Regarding claim 20, HONGO further discloses, “wherein the state information includes a first type of characteristic of the motor,” [Examiner notes that claim requires state information is only one of 1. a frequency characteristic of the motor, 2. a positional deviation of the motor relative to a target value, or, 3. a current value output to the motor. HONGO teaches state information is a frequency characteristic of the motor. See the system acquires state information that indicates first type of characteristic (e.g.; frequency characteristics of the servomotor 3) of the servomotor: “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)];
	“the sensor is configured to measure the physical quantity indicating the environment of a second type of characteristic of the machine tool different than the first type of characteristic.” [Examiner notes that claim requires physical quantity is only one of 1 temperature, 2. humidity, 3. vibration, or 4. pressure of a fluid output to a hydrostatic bearing configured to support the shaft. HONGO teaches physical quantity is a vibration. Examiner further notes that since claim only requires only one of 1-4 above, and since Hongo teaches physical quantity is a vibration, the teaching of HONGO satisfies all the limitations of claim 3, and the limitation “the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft” is not required for the subject matter physical quantity being “the pressure.” See the physical quantity is a vibration that is different than the first characteristics frequency. See the system measures a physical quantity (e.g.; measuring a physical quantity of vibration frequency) of the machine tool: “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)], but doesn’t explicitly disclose, “wherein an upper limit value and a lower limit value of the normal range for the first type of characteristic of the motor is stored in the storage unit for each of a plurality of values of the second type of characteristic of the machine tool”
	However, Cella discloses, “wherein an upper limit value and a lower limit value of the normal range for the first type of characteristic of the motor is stored in the storage unit for each of a plurality of values of the second type of characteristic of the machine tool” [See the normal range (e.g.; bounds/range of frequency, bound/range always include an upper limit and lower limit value) of frequency is stored in the storage unit for each of a plurality of values of the vibration: “a segment of a multi-segment vibration frequency spectra that bounds the captured vibration may be determined, based on, for example the determined frequency.” (¶7)… “receiving vibration data representative of a vibration of at least a portion of an industrial machine from” “at least one vibration sensor used to capture the vibration data; determining a frequency of the captured vibration by processing the captured vibration data; determining, based on the frequency, a segment of a multi-segment vibration frequency spectra that bounds the captured vibration;” (¶55)… “include storing the plurality of samples of the signal” (¶12)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of storing an upper limit value and a lower limit value of the normal range for the for each of a plurality of values of the vibration taught by Cella with the system taught by HONGO, Walker, and Cella as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to provide a marked improvement in efficiency and significantly improve the processing capability [Cella: “This embodiment will not only provide a marked improvement in efficiency but can significantly improve the processing capability” (¶313)].

Claims 10, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONGO, Walker, and Cella, and further in view of Besuchet (US20060178761A1) [hereinafter Besuchet].
Claim 10:
	Regarding claim 10, HONGO, Walker, and Cella disclose all the elements of claim 1.
	Regarding claim 10, HONGO further discloses, “wherein the state information is one of a positional deviation of the motor relative to a target value and a current value output to the motor,” [See the state information is a positional deviation: “a current position from the position detector 6 mounted on the motor 3 are input to an adder 11, and then, a calculated position deviation is input to a position controller 12.” (¶19)], but doesn’t explicitly disclose, “wherein the sensor is separate from the machine tool the sensor is configured to detect and measure the value of the physical quantity indicating the environment of the machine tool.” “wherein the physical quantity is one of temperature, humidity, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.”
	However, Besuchet discloses, “wherein the physical quantity is one of temperature, humidity, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.” [Examiner notes that claim requires physical quantity is only one of 1 temperature, 2. humidity, or 3. pressure of a fluid output to a hydrostatic bearing configured to support the shaft. See the physical quantity is a temperature. See the system measures a physical quantity such as a temperature of the machine tool: “measuring the temperature of the spindle lower bearing temperature,” (¶7)];
	“wherein the sensor is separate from the machine tool the sensor is configured to detect and measure the value of the physical quantity indicating the environment of the machine tool.” [See the sensor is separate from the machine tool (e.g.; separate entity than the machine tool and can be separated if needed); the sensor measures a physical quantity that indicates an environment such as temperature is separate from the machine tool: “At the lower bearing of the spindle 13 a sensor 14 is attached. The sensor 13 measures the temperature of the lower bearing of the spindle 13.” (¶17)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of performing measurement of a temperature using a sensor taught by Besuchet with the apparatus taught by HONGO, Walker, and Cella as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to improve the ability to accurately detect and diagnose failure and mishandling of the spindle [Besuchet: “help protect the spindle against degradation” “and improve the ability to accurately detect and diagnose failure and mishandling of the spindle.” (¶6)].

Claim 13:
	Regarding claim 13, HONGO, Walker, and Cella disclose all the elements of claim 5.
	Regarding claim 13, HONGO further discloses, “wherein the state information is one of a positional deviation of the motor relative to a target value and a current value output to the motor,” [See the state information is a positional deviation: “a current position from the position detector 6 mounted on the motor 3 are input to an adder 11, and then, a calculated position deviation is input to a position controller 12.” (¶19)], but doesn’t explicitly disclose, “wherein the physical quantity is one of temperature, humidity, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.”
	However, Besuchet discloses, “wherein the physical quantity is one of temperature, humidity, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.” [Examiner notes that claim requires physical quantity is only one of 1 temperature, 2. humidity, or 3. pressure of a fluid output to a hydrostatic bearing configured to support the shaft. See the physical quantity is a temperature. See the system measures a physical quantity such as a temperature of the machine tool: “measuring the temperature of the spindle lower bearing temperature,” (¶7)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of performing measurement of a temperature taught by Besuchet with the apparatus taught by HONGO, Walker, and Cella as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to improve the ability to accurately detect and diagnose failure and mishandling of the spindle [Besuchet: “help protect the spindle against degradation” “and improve the ability to accurately detect and diagnose failure and mishandling of the spindle.” (¶6)].

Claim 19:
	Regarding claim 19, HONGO, Walker, and Cella disclose all the elements of claim 15.
	Regarding claim 19, HONGO further discloses, “wherein the state information is one of a positional deviation of the motor relative to a target value and a current value output to the motor,” [See the state information is a positional deviation: “a current position from the position detector 6 mounted on the motor 3 are input to an adder 11, and then, a calculated position deviation is input to a position controller 12.” (¶19)], but doesn’t explicitly disclose, “and wherein the physical quantity is one of temperature, humidity, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.”
	However, Besuchet discloses, “and wherein the physical quantity is one of temperature, humidity, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.” [Examiner notes that claim requires physical quantity is only one of 1 temperature, 2. humidity, or 3. pressure of a fluid output to a hydrostatic bearing configured to support the shaft. See the physical quantity is a temperature. See the system measures a physical quantity such as a temperature of the machine tool: “measuring the temperature of the spindle lower bearing temperature,” (¶7)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of performing measurement of a temperature taught by Besuchet with the system taught by HONGO, Walker, and Cella as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to improve the ability to accurately detect and diagnose failure and mishandling of the spindle [Besuchet: “help protect the spindle against degradation” “and improve the ability to accurately detect and diagnose failure and mishandling of the spindle.” (¶6)].


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(a)	The HONGO and CELLA Reference:
	1. The combination of Hongo, Cella, and Sim fail to teach or suggest (e.g., claim 1)...
	First, the measurement is of the load data in the Sim reference and not even a "physical quantity indicating an environment of the machine tool" as claimed. In addition, as. further defined in claim 3, which depends on claim 1, "wherein the physical quantity is one of temperature, humidity, vibration, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft", which is not the load data of the Sim reference. 
	Secondly, the comparison is of the load data itself in the Sim reference and not the state data of the machine tool as claimed. Therefore, Sim fails to teach or suggest "comparing between one of the plurality of normal ranges of the state information of the machine tool/ selected according to the output of the physical quantity indicating an environment of machine tool from the sensor and the state information acquired by the acquiring unit from the controller of the machine tool.

	Therefore, Cella does not store a plurality of normal ranges of the state information including a normal range of the state information corresponding to each of a plurality of values of the physical quantity, nor does it judge based on such information. Sim and Hongo are silent as to this limitation.

	Not only does Hongo and Cella not teach or suggest the sensor as claimed, but the Hongo reference explicitly teaches away from the limitation.

	Therefore, Hongo explicitly teach away from the claimed invention and should not be combined. 
	Therefore, Applicant submits that, even if combined, the alleged combination of references would not teach or suggest each and every feature of the claimed invention. Therefore, Applicant respectfully requests the Examiner to withdraw this rejection
	
(Page(s): 9, 12-16)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
In response to applicant’s amendments and arguments, a new grounds of rejections in view of Walker has been introduced. As described in the current office action, Walker clearly teaches the limitation “wherein the judging unit is configured to, upon receiving an output from the sensor including the physical quantity detected and measured by the sensor, read, from the storage unit, the normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor, compare the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor and the state information acquired by the acquiring unit from the controller of the machine tool, and based on the comparison, judge that the machine tool has the abnormality when the state information acquired by the acquiring unit during an actual control by the controller is not within the read normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor.”
Combination of Hongo, Walker, and Cella teach all the elements of claims 1, 5, and 15.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are moot; therefore, claims 1-20 are rejected under 35 U.S.C. 103 in view of the references as set forth in the previous office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20050004699A1 - Monitoring system, method for the process-parallel monitoring of collision or overload situations in machine tools:
	Provide a monitoring system as well as a method for the in-process monitoring of collision or overstress situations at machine tools, which, in case of a collision or overstress situation, not only intervenes into the machine control but moreover permits a later judgment of the causes of such a collision and overstress situation (¶5).

US20080177403A1 - Control unit:
	Vibration detection means; a storage means for storing a vibration signal detected by the vibration detection means being related to operation information of the machine tool; a collision judgment means for judging that a collision has occurred in the case where the vibration signal stored in the storage means exceeds a previously determined threshold value when comprising the vibration signal with the threshold value and an output means for outputting the vibration signal at the time of judging the occurrence of the collision and also outputting the operation information stored in the storage means related to the vibration signal in the case where the collision judgment means judges that the collision has occurred (¶9).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116